Citation Nr: 0423727	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether a March 1995 rating decision, which granted 
entitlement to individual unemployability and assigned an 
effective date of February 5, 1991, contains clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in May 2003.  A 
transcript of this hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The RO granted entitlement to individual employability in 
a March 1995 rating decision and assigned a February 5, 1991 
effective date.  The veteran was informed of the decision and 
did not appeal.

2.  The correct facts, as they were known at the time of the 
March 1995 rating decision, were before the adjudicator, and 
the statutory and regulatory provisions extant at the time 
were correctly applied.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which assigned a February 
5, 1991 effective date for individual unemployability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  The March 1995 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) does not apply to 
cases involving CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  The argument advanced does not establish a valid 
claim of CUE.

In determining whether the March 1995 rating decision 
assigning a February 5, 1991 effective date for the grant of 
entitlement to individual employability was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
A disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

The effective date of a grant of compensation (service-
connection) is based upon a variety of factors, including 
dates of claims and dates of reopening after a prior final 
decision.  38 U.S.C.A. § 5110 (West 2002).  In November 1994, 
the veteran filed a claim for individual unemployability.  In 
March 1995, the issue was granted, with a February 5, 1991 
effective date.  Following written notification of the March 
1995 rating decision, the veteran did not appeal that 
decision; therefore, that decision became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  However, the original decision may be reversed or 
amended if there was CUE.  

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002).  The applicable 
regulation states, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2003).  In the March 1995 rating decision, 
the AOJ assigned the February 5, 1991 effective date based on 
the date the AOJ received a statement from the veteran which 
asserted that he had hurt his left arm due to overuse because 
of his service-connected right-arm disability, to the point 
that he could hardly hold a job.  The Board has reviewed the 
entire record and finds that nothing in the file could 
constitute a claim, an informal claim, or any indication of 
an intent to file a claim for individual unemployability 
prior to February 5, 1991.  

The veteran and his representative have asserted that the AOJ 
should have construed a statement from the veteran dated in 
January 1984 as a claim for entitlement to individual 
unemployability, and that the AOJ's failure to do so 
constitutes CUE.  The Board notes that there was no decision 
issued by the AOJ in conjunction with the January 1984 
statement.  Where there is no prior adjudication, there can 
be no CUE, as CUE only attaches to a decision.  38 C.F.R. 
§ 3.105.  Therefore, the veteran has no valid claim of CUE in 
regard to the January 1984 statement.

In regard to the veteran's assertion that the January 1984 
statement was a claim for individual unemployability, the 
Board must address whether there was an unrecognized claim 
for benefits that had not been adjudicated; i.e., whether 
there was a prior pending claim.  As noted above, we have 
reviewed the record and determined that there had been no 
claim, informal claim, or intent to file a claim for 
individual unemployability prior to February 5, 1991.  The 
veteran's January 1984 statement was sent to the AOJ in 
response to an overpayment letter that had been sent to the 
veteran, and the veteran responded by reporting that he was 
not working.  Nothing in this document can be construed as a 
claim or intent to file a claim for a total rating for 
compensation based on individual unemployability or any claim 
for increase.  Rather, it was a statement in conjunction with 
a request for waiver of recovery of overpayment.  Nothing in 
the document would put VA on notice that the veteran was 
unemployable due to service-connected disability.  Nothing in 
the document reflected an intent to receive any form in 
increase in compensation.

The Board must give a sympathetic reading to the veteran's 
filings by determining all potential claims raised by the 
evidence, applying all relevant laws and regulations.  Moody 
v. Principi, 360 F.3d 1306 (2004); Roberson v. Principi, 251 
F.3d 1378 (2001).  The Federal Circuit has established that 
under certain circumstances, VA must address an issue when 
presented with evidence of unemployability due to a service-
connected disability.  However, the Court has not established 
that this issue must be addressed when there is no such 
evidence or when a claim seeking the benefit sought is not in 
fact filed.  The Court has stated that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability.  See Roberson, 251 F.3d at 
1384.  The veteran's January 1984 statement does not include 
evidence of a medical disability, does not include evidence 
of unemployability due to a service-connected disability, and 
does not reflect an intent to file a claim for increase.  The 
allegation that there was CUE in the March 1995 rating 
decision or in a decision that should have been made and was 
not made ultimately is an argument that the facts (date of 
claim) were not properly weighed.  Such argument does not 
give rise to a valid claim of CUE.

Finally, the Board notes that section 3.157 is not applicable 
in this case.  Leonard v. Principi, 17 Vet. App. 447 (2004).  




ORDER

The claim of CUE in the March 1995 rating decision is 
dismissed without prejudice.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



